November 29, 1901. The first opinion was delivered by
This action was before this Court by appeal from the order of his Honor, Judge Klugh, refusing to hold that an order made by Judge Gary in an action between the same parties relating to the same subject matter should be held as a bar to the present action for damages flowing from a false imprisonment of the plaintiff at the instance of the defendant. This Court sustained the order of Judge Klugh, 57 S.C. 198, in which case Chief Justice McIver was careful to state the full history of this controversy, and, therefore, it is useless at this time to cumber this opinion with a restatement of the same matters. However, it may not be amiss to state just here that the contest of the same plaintiff and defendant as to the issue of malicious prosecution will be found decided in Whaley v. Lawton, 57 S.C. 256. When the action at bar, which is for false imprisonment, came on to be heard before his Honor, Judge Buchanan, and a jury at the November term, 1900, of the Court of Common Pleas for Charleston County, upon the complaint being read, the plaintiff announced that he had abandoned his first cause of action. Thus leaving the following, as the only cause of action:
"For a second cause of action: 1st. That on the 22d day of January, A.D. 1897, the defendant, without probable cause, charged the plaintiff before T.G. Disher, a magistrate in and for the county and State aforesaid, with having removed property under lien for rent, against the peace and dignity of the State of South Carolina, and procured the said magistrate to grant a warrant for his arrest, and then, without any right or authority, or cause so to do, arrested him and imprisoned him, the plaintiff, and caused him to be imprisoned and brought before the said magistrate, on the 26th day of January, 1897, whereby the said plaintiff was prevented from attending to his business, and injured in his credit, and against his will, restrained of his liberty, and the said defendant there, to wit: on the 26th day of January, 1897, again charged him, the plaintiff, with the said offense. *Page 93 
The said magistrate dismissed the said charge, and caused him, the said plaintiff, to be discharged out of custody.
"Wherefore, the plaintiff suffered damage in the amount of $5,000.
"Wherefore, the plaintiff demands judgment in the sum of $10,000 and costs."
Whereupon the defendant moved to dismiss the complaint upon the following oral demurrer:
"II. As to a second cause of action: It alleges that the plaintiff was arrested under a warrant procured to be issued by the defendant, thus alleging that he was arrested under legal process."
After full argument, Judge Buchanan passed the following order: "The defendant, having upon oral demurrer moved to dismiss the complaint on the ground that the same fails to state facts sufficient to constitute a cause of action, or causes of action, in that, as to the second cause of action, it alleges that the plaintiff was arrested under warrant procured to be issued by the defendant, thus alleging that he was arrested under legal process. And the plaintiff having withdrawn the first cause of action; after hearing argument of counsel, it is ordered and adjudged, that the demurrer to the second cause of action be, and is hereby, sustained, and the complaint dismissed. O.W. Buchanan, Judge presiding. 5th December, 1900."
The plaintiff then appealed from such judgment on the following grounds:
"First. Because his Honor erred in sustaining the oral demurrer to the complaint on the ground that same fails to state facts sufficient to constitute a cause or causes of action. The complaint does state facts sufficient to constitute a cause of action, as said complaint alleges: That `the defendant, without probable cause, charged the plaintiff before T.G. Disher, a magistrate in and for the county and State aforesaid, with having removed property under lien for rent, against the peace and dignity of the State of South Carolina, and procured the said magistrate to grant a warrant for his *Page 94 
arrest;' and then, without any right or authority, or cause to do so, arrested him and imprisoned him, the plaintiff, andcaused him to be imprisoned.
"Second. That the complaint does further state facts sufficient to constitute a cause of action, inasmuch as it charges that the defendant, Lawton, charged the plaintiff with having removed property under lien for rent, the same not being a crime under the laws of South Carolina. Hence the warrant for arrest was void, and the law is that `the persons who procured the issuance by a judicial officer of a void warrant of arrest is liable in damages for false imprisonment.'
"Third. The complaint does further state facts sufficient to constitute a cause of action, inasmuch as it alleges that the defendant procured the issuance against the plaintiff of a void warrant and caused his arrest thereunder, and a person who procures the issuance of a void warrant and causes an arrest thereunder, is liable in damages for false imprisonment to the party against whom it is issued, and who is arrested under it, `and the procuring of a void warrant isprima facie evidence against him (i. e., the defendant,) that he ordered and directed the arrest.'
"Fourth. And the complaint charges that Lawton `procured' the warrant to be issued, and `caused'  him (Whaley) to be imprisoned."
I am impressed with the fact that the questions raised by the appeal relate to a demurrer, and that this is the method furnished under the law whereby a defendant admits as true, for the purposes of the hearing, the material facts as alleged in the complaint. Further, that conclusions of law should not appear in a complaint. While this is true, I have always been impressed with the conviction that a demurrer should not be sustained if it requires a strained construction of the allegations of fact contained in a complaint. Liberty should be shown in a construction of a complaint. Still, if with liberality of construction no cause of action is set out in the complaint, it should be dismissed and that promptly, for it is not proper that our Courts should be a *Page 95 
refuge for persons who by their very complaints show that they have no cause of action against those they summon to confront them with an alleged grievance. In studying these grounds of appeal from the order of Judge Buchanan, I have been impressed with them contrary to my first conclusion.
It has seemed to me that this Court has very nearly, if not quite so, decided that the plaintiff has a cause of action against the defendant, for when Chief Justice McIver was passing upon the appeal of the defendant from the order of Judge Klugh, as found in 57 S.C. at page 262, he said: "We are inclined to agree with Judge Gary, that the plaintiff had stated in his original complaint at least one good cause of action, to wit: the first cause of action for false imprisonment." If it was a good cause of action, a demurrer for failure to state facts sufficient to constitute a cause of action would not lie. But independent of this, upon principles of law applicable to the allegations of fact set out in this complaint, the plaintiff has set out a good cause of action. Accepting the definition of false imprisonment as set out in 12 Am.  Eng. Ency. of Law (2 ed.), at page 721: "As any unlawful detention of the person." Our own cases sustain such definition. There was no difficulty in the mind of the Circuit Judge as to this definition. His difficulty arose from the fact that in the plaintiff's complaint it was alleged that the plaintiff, Whaley, "was arrested under a warrant procured to be issued by the defendant, thus alleging that he was arrested under legal process." I think that the position of the Circuit Judge would have been unassailable if it was or had been admitted by the plaintiff "that he was arrested under legal process." I do not so understand the allegations of his complaint to make such an admission; for he alleges that the process for his arrest was void. Such process cannot be legal if it is void. The case of McConnell
v. Kennedy, 29 S.C. 180, is misunderstood. I do not understand the judgment of this Court to hold any thing else in that case, on this point, than that a legal warrant would *Page 96 
defeat false imprisonment. Chief Justice McIver said, at page 186 of the case just cited: "If the action is to be regarded, as we think it must be, as an action for false imprisonment, and the plaintiff has shown, by his testimony, that the arrest and imprisonment of which he complains was made under legal process, regular in form and lawfully issuedand executed, then he has proved himself out of Court by showing that there was no false imprisonment, and hence that he had no such cause of action as that upon which his complaint was based" (italics mine). The hardest fought legal battle in McConnell v. Kennedy, supra, was over the question of legal process, viz: whether the affidavit and warrant of arrest was valid. This is shown on page 186 of the case just cited, where it is said: "The second, third and fourth grounds, in different forms, raise what we understand to be the fundamental question in this case, viz: whether the affidavit and warrant issued thereon were sufficient inlaw to authorize the arrest of the defendant" (italics mine). On page 189, this question is discussed, and Chief Justice McIver says, on that page: "The real question in the case, then, is whether the arrest of the plaintiff was made by lawful authority. This depends upon two inquiries: 1st. Whether the affidavit or warrant, either of them, was insufficientin law to authorize the arrest. 2d. If not, whether the warrant could be executed by a minor" (italics mine). Now, in the case at bar, the complaint alleges that the warrant was issued for an offense which was not a crime. The Circuit Judge must have overlooked the fact that this Court had decided that the warrant under which the plaintiff was arrested charged that he had removed property under lien for rent, and that such was not a crime. Whaley v. Lawton,57 S.C. 263. Therefore, the warrant for the arrest of Whaley was unlawful and void. The complaint charges that Lawton caused and procured this alleged warrant to be issued. He, Lawton, is responsible to the plaintiff for any interference with his personal liberty under this illegal and void process. 12 A.  E. Ency. of Law (2d ed.), pages *Page 97 
744, 721, 752, 753, 758; Addison on Torts, p. 426. The defendant is bound by the form of his demurrer; by it he charges that "the complaint is defective because it is there alleged that the plaintiff was arrested under a warrant procured
to be issued by the defendant — thus alleging that he was arrested under legal process." The complaint states that the warrant was without any right and authority.
For these reasons, I think the Circuit Court judgment should be reversed.